United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q [ x ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2009 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number 001-09014 Chyron Corporation (Exact name of registrant as specified in its charter) New York 11-2117385 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5 Hub Drive, Melville, New York 11747 (Address of principal executive offices) (Zip Code) (631) 845-2000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[x] The number of shares outstanding of the issuer's common stock, par value $.01 per share, on November 1, 2009 was 15,846,294. 1 CHYRON CORPORATION INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2009 (unaudited) and December 31, 2008 3 Consolidated Statements of Operations (unaudited) for the Three Months ended September 30, 2009 and 2008 4 Consolidated Statements of Operations (unaudited) for the Nine Months ended September 30, 2009 and 2008 5 Consolidated Statements of Cash Flows (unaudited) for the Nine Months ended September 30, 2009 and 2008 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4(T). Controls and Procedures 23 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 6. Exhibits 24 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements CHYRON CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) Unaudited September 30, December 31, ASSETS 2009 2008 Current assets: Cash and cash equivalents $ 3,971 $ 5,322 Accounts receivable, net 3,866 3,199 Inventories, net 2,547 2,853 Deferred taxes 2,524 2,669 Prepaid expenses and other current assets 1,106 923 Total current assets 14,014 14,966 Property and equipment, net 2,281 1,354 Intangible assets, net 919 1,020 Goodwill 2,066 2,066 Deferred taxes 18,010 17,001 Other assets 161 6 TOTAL ASSETS $ 37,451 $ 36,413 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ 3,211 $ 2,575 Deferred revenue 2,317 2,089 Current portion of term loan 326 0 Capital lease obligations 34 35 Total current liabilities 5,888 4,699 Pension liability 2,300 1,910 Deferred revenue 641 396 Term loan 543 0 Other liabilities 124 74 Total liabilities 9,496 7,079 Commitments and contingencies Shareholders' equity: Preferred stock, par value $1.00, without designation Authorized - 1,000,000 shares, issued - none Common stock, par value $.01 Authorized - 150,000,000 shares Issued and outstanding -15,838,466 at September 30, 2009 and 15,663,675 at December 31, 2008 158 157 Additional paid-in capital 79,729 78,316 Accumulated deficit (51,149 ) (48,344 ) Accumulated other comprehensive loss (783 ) (795 ) Total shareholders' equity 27,955 29,334 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 37,451 $ 36,413 See Notes to Consolidated Financial Statements 3 CHYRON CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED SEPTEMBER 30, 2 (In thousands, except per share amounts) (Unaudited) 2009 2008 Net sales $ 6,381 $ 9,305 Cost of products sold 2,007 2,797 Gross profit 4,374 6,508 Operating expenses: Selling, general and administrative 3,603 4,146 Research and development 1,874 1,658 Total operating expenses 5,477 5,804 Operating (loss) income (1,103 ) 704 Interest expense (24 ) (27 ) Interest income 1 14 Other expense, net (9 ) (53 ) (Loss) income before taxes (1,135 ) 638 Income tax benefit, net 295 16,056 Net (loss) income $ (840 ) $ 16,694 Net (loss) income per share: Basic $ (0.05 ) $ 1.07 Diluted $ (0.05 ) $ 1.00 Weighted average shares outstanding: Basic 15,788 15,641 Diluted 15,788 16,713 See Notes to Consolidated Financial Statements 4 CHYRON CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS NINE MONTHS ENDED SEPTEMBER 30, 2 (In thousands, except per share amounts) (Unaudited) 2009 2008 Net sales $ 18,432 $ 27,652 Cost of products sold 5,860 8,004 Gross profit 12,572 19,648 Operating expenses: Selling, general and administrative 10,629 12,756 Research and development 5,544 4,861 Total operating expenses 16,173 17,617 Operating (loss) income (3,601 ) 2,031 Interest expense (38 ) (73 ) Interest income 1 52 Other (expense) income, net (8 ) 32 (Loss) income before taxes (3,646 ) 2,042 Income tax benefit, net 841 16,016 Net (loss) income $ (2,805 ) $ 18,058 Net (loss) income per share: Basic $ (0.18 ) $ 1.16 Diluted $ (0.18 ) $ 1.08 Weighted average shares outstanding: Basic 15,736 15,566 Diluted 15,736 16,644 See Notes to Consolidated Financial Statements 5 CHYRON CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (In thousands) (Unaudited) 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ (2,805 ) $ 18,058 Adjustments to reconcile net (loss) income to net cash from operating activities, net of acquisition: Deferred tax asset allowance reversal 0 (16,884 ) Deferred income tax (benefit) expense (864 ) 782 Depreciation and amortization 720 689 Inventory provisions 154 87 Share-based compensation expense 1,196 725 Other 207 17 Changes in operating assets and liabilities: Accounts receivable (667 ) (269 ) Inventories 152 (377 ) Prepaid expenses and other assets (348 ) (520 ) Accounts payable and accrued expenses 636 (1,642 ) Deferred revenue 474 220 Pension liability 390 (623 ) Net cash (used in) provided by operating activities (755 ) 263 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisitions of property and equipment (1,475 ) (755 ) Disposal of property and equipment 11 0 Acquisition of AXIS graphics 0 (1,063 ) Net cash used in investing activities (1,464 ) (1,818 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from term loan 977 0 Proceeds from exercise of stock options 35 222 Payments on term loan (109 ) 0 Payments on capital lease obligations (35 ) (26 ) Net cash provided by financing activities 868 196 Change in cash and cash equivalents (1,351 ) (1,359 ) Cash and cash equivalents at beginning of period 5,322 6,290 Cash and cash equivalents at end of period $ 3,971 $ 4,931 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid during the period $ 27 $ 43 Stock issued for 401(k) match 185 0 Assets acquired under capital lease 84 0 Restricted stock issued for acquisition 0 1,027 Promissory note issued for acquisition 0 1,000 See Notes to Consolidated Financial Statements 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BASIS OF PRESENTATION Nature of Business Chyron provides sophisticated graphics offerings that include Chyron's AXIS Graphics online content creation software, HD/SD switchable on-air graphics systems, clip servers, channel branding and telestration systems, graphic asset management and XMP integration solutions, and the WAPSTR mobile phone newsgathering application. As a pioneer of Graphics as a Service for digital video media, Chyron aims to address the world of digital and broadcast graphics with Web, Mobile, HD, 3D and newsroom integration solutions. General The consolidated financial statements include the accounts of the Company and our wholly-owned subsidiaries. All significant intercompany amounts have been eliminated. In the opinion of management of Chyron Corporation (the "Company" or "Chyron"), the accompanying unaudited consolidated interim financial statements reflect all adjustments (consisting of normal recurring adjustments) necessary to present fairly the financial position of the Company as of September 30, 2009 and the consolidated results of its operations and its cash flows for the periods ended September 30, 2009 and 2008. The results of operations for such interim periods are not necessarily indicative of the results that may be expected for any other interim period or for the year ending December 31, 2009. In addition, management is required to make estimates and assumptions that affect the amounts reported and related disclosures.
